Exhibit 10.5

AMENDED AND RESTATED PRIVATE LABEL CREDIT CARD ACCESS AND

MONITORING AGREEMENT

This AMENDED AND RESTATED PRIVATE LABEL CREDIT CARD ACCESS AND MONITORING
AGREEMENT (this “Agreement”) is dated as of February 16, 2012 and is entered
into by and among (a) THE TALBOTS, INC., a Delaware corporation (the “Company”),
(b) TALBOTS CLASSICS FINANCE COMPANY, INC., THE TALBOTS GROUP, LIMITED
PARTNERSHIP, TALBOTS IMPORT, LLC, TALBOTS (CANADA), INC., TALBOTS CLASSICS,
INC., BIRCH POND REALTY CORPORATION, and TALBOTS (CANADA) CORPORATION (each,
individually, a “Credit Party” and, collectively, the “Credit Parties”),
(c) TALBOTS CLASSICS NATIONAL BANK, a national banking association (“Talbots
Bank” and together with the Company and the other Credit Parties, collectively,
the “PLCC Parties”), (d) GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as agent for the several financial institutions from time to time
party to the Credit Agreement (as defined below) (“Revolving Agent”), and
(e) WELLS FARGO BANK, NATIONAL ASSOCIATION (as “Term Agent”; and together with
the Revolving Agent, each individually an “Agent” and together, the “Agents”),
as agent for the several financial institutions from time to time party to the
Term Loan Agreement (as defined below).

WHEREAS, the Company, certain of the other Credit Parties, the Revolving Agent
and the lenders (referred to herein as the “Revolving Lenders”) entered into
that certain Amended and Restated Credit Agreement, dated as of the date hereof
(as the same may be amended, amended and restated, modified, supplemented,
refinanced or replaced (in whole or in part) and in effect from time to time,
and including any financing provided by the Revolving Agent to any of the Credit
Parties, including any such financing provided in any bankruptcy or insolvency
proceeding involving any of the Credit Parties, the “Credit Agreement”);

WHEREAS, the Company, the other Credit Parties, the Term Agent and the lenders
(referred to herein as the “Term Lenders”, and, together with the Revolving
Lenders, the “Lenders”) entered into that certain Term Loan Agreement, dated as
of the date hereof (as the same may be amended, amended and restated, modified,
supplemented, refinanced or replaced (in whole or in part) and in effect from
time to time, and including any financing provided by the Term Agent to any of
the Credit Parties, including any such financing provided in any bankruptcy or
insolvency proceeding involving any of the Credit Parties, the “Term Loan
Agreement” and, together with the Credit Agreement, the “Financing
Arrangements”);

WHEREAS, pursuant to the Financing Arrangements, the Credit Parties assigned and
granted a security interest and lien in, among other things, the PLCC
Receivables (as defined below) and the proceeds thereof to the Agents on behalf
of themselves and the Lenders;

WHEREAS, Talbots Bank, the Company and the PLCC Parties are a group of
interrelated corporations and entities, the success of any of which depends upon
the success of the others;

WHEREAS, this Agreement is a condition precedent to the effectiveness of the
Credit Agreement and the Term Loan Agreement;

WHEREAS, Talbots Bank, the Company, certain of the other Credit Parties and the
Revolving Agent entered into that certain Private Label Credit Card Access and
Monitoring Agreement, dated as of April, 7, 2010 (the “Original Access
Agreement”);

WHEREAS, the parties hereto desire to amend and restate the Original Access
Agreement as set forth herein;



--------------------------------------------------------------------------------

WHEREAS, each of the parties hereto expects to receive substantial direct and
indirect benefits from the entering into of the Financing Arrangements and the
other loan documents in connection therewith by the Company and the other Credit
Parties.

NOW, THEREFORE, in consideration of the foregoing, and in consideration of the
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree that:

1. Definitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the meaning set forth in the Credit Agreement . The term
“including” is not limiting and means “including without limitation.” For
purposes of this Agreement, the following terms shall have the following
meanings ascribed thereto:

“PLCC Books and Records” is defined in Section 2 hereto.

“Private Label Credit Card Infrastructure” means (a) PLCC Books and Records
(including all credit applications, account documentation and charge slips),
(b) all information technology systems (including mainframe servers, other
computer systems and related software), (c) all owned, leased, or controlled
property of any PLCC Parties (including all collection centers, customer service
centers, remittance centers, statement preparation, and locations where PLCC
Books and Records are maintained), (d) any bank product services utilized from
time to time in connection with operating, collections, other depository or
disbursement accounts, including automatic clearinghouse, controlled
disbursement, depository, electronic funds transfer, information reporting,
lockbox, stop payment, overdraft and/or wire transfer services, (e) all
personnel (IT, Customer Service, Collections, Remit, Operations) in each case,
in any way relating to the Private Label Credit Card Program, and (f) other
servicing arrangements relating to the Private Label Credit Card Program.

“Private Label Credit Card Program” means the Private Label Credit Card
program(s) established from time to time by the PLCC Parties (or certain of
them) pursuant to the Private Label Credit Card Agreements.

“PLCC Receivables” means all of the PL Credit Card Receivables of the PLCC
Parties that arise from Private Label Credit Cards, and including any late fees,
charges, interest and other amounts thereon.

2. (a) This Agreement evidences each Agent’s right to access and monitor, among
other things, the PLCC Books and Records, Private Label Credit Card
Infrastructure, Private Label Credit Card Program and the PLCC Receivables. The
PLCC Parties will comply with instructions from the Control Agent (as defined
below) as set forth herein. For purposes of this Agreement, the “Control Agent”
shall mean (i) the Revolving Agent at all times prior to the date on which the
Revolving Agent shall have delivered a notice to all the parties hereto
terminating this Agreement with respect to the Revolving Agent, and (ii) the
Term Agent at all times thereafter. For the avoidance of doubt, there shall at
all times be only one Control Agent.

(b) Maintenance of the Private Label Credit Card Program. Each PLCC Party shall
maintain, and shall cause each of its Subsidiaries to maintain, (a) proper books
of record and account in which full, true and correct entries shall be made of
all financial transactions and matters involving or relating to the Private
Label Credit Card Program and the PLCC Receivables (collectively, “PLCC Books
and Records”) and (b) the Private Label Credit Card Infrastructure in a manner
substantially similar to that maintained by the PLCC Parties on the Closing
Date. Without limiting the foregoing, each of the PLCC Parties shall maintain
each of the following in accordance with reasonable and prudent industry
standards and practices and, in any event, with a level of standards and
practices at least as high as those maintained by the PLCC Parties on the
Closing Date:

 

2



--------------------------------------------------------------------------------

(i) access to all systems and centers;

(ii) adequate receivables information and applicable screens, customer service
and collection notes and records of transactions;

(iii) adequate interactive voice response systems and customer service dialers;

(iv) adequate collections center;

(v) adequate customer service center;

(vi) adequate remittance center;

(vii) ACH transmission capability;

(viii) data backup and recovery capability;

(ix) adequate personnel (including related to information technology,
collections, remittances, customer service and other operations);

(x) adequate access to account information and backup documentation; and

(xi) adequate account collection and recovery systems and processes.

3. Access to Private Label Credit Card Program. Each PLCC Party shall, and shall
cause each of its Subsidiaries to, with respect to each owned, leased, or
controlled property, during normal business hours and upon reasonable advance
notice (unless an “Event of Default” shall have occurred and be continuing under
and as defined in either of the Financing Arrangements, in which event no notice
shall be required and each Agent and their Related Persons shall have access at
any and all times during the continuance thereof): (a) provide access to such
property to each Agent and any of their Related Persons; (b) provide access to
the Private Label Credit Card Infrastructure to each Agent and any of their
Related Persons for the purpose of reviewing and monitoring the Private Label
Credit Card Program and the PLCC Receivables, (c) permit either Agent and any of
their Related Persons to conduct field examinations, appraisals, valuations,
audit, inspect and make extracts and copies (or take originals if reasonably
necessary) from all of such PLCC Party’s Books and Records, and (d) evaluate and
make verifications of the Private Label Credit Card Program and the PLCC
Receivables in any manner and through any medium that such Agent or such Related
Person considers advisable, in each instance, at the Credit Parties’ expense;
provided that the PLCC Parties shall only be obligated to reimburse each Agent
pursuant to this Section 3 for any costs incurred (A) with respect to not more
than three (3) such field examinations, appraisals, valuations and audits by
such Agent in any twelve (12) consecutive month period in the event that (x) no
Event of Default has occurred and is continuing and (y) Availability shall not
have been less than an amount equal to twenty percent (20%) of the Maximum
Borrowing Availability (without giving effect to the Term Loan Push Down Reserve
or Term Loan Reserve Amount) (based upon the applicable Borrowing Base
Certificate received by the Agents at such time) at any time during such twelve
(12) consecutive month period, (B) with respect to not more than four (4) such
field examinations, appraisals, valuations and audits by such agent in any
twelve (12)

 

3



--------------------------------------------------------------------------------

consecutive month period, in the event that (x) no Event of Default has occurred
and is continuing and (y) Availability shall have been less than an amount equal
to twenty percent (20%) of the Maximum Borrowing Availability (without giving
effect to the Term Loan Push Down Reserve or Term Loan Reserve Amount) (based
upon the applicable Borrowing Base Certificate received by the Agents at such
time) at any time during such twelve (12) consecutive month period, and (C) for
an unlimited number of such field examinations, appraisals, valuations and
audits at any time an Event of Default under either Financing Arrangement has
occurred and is continuing. Each PLCC Party hereby irrevocably authorizes each
Agent and their Related Persons to at any time and from time to time communicate
directly with each of the agents, advisors, professionals and employees of the
PLCC Parties regarding any aspect of the Private Label Credit Card Program, the
PLCC Receivables and the Private Label Credit Card Infrastructure, and each of
the PLCC Parties shall direct each of such Persons to so communicate with each
Agent and their Related Persons. Each of the PLCC Parties shall, and shall
instruct and authorize its respective agents, advisors, professionals and
employees to, cooperate in all respects with each Agent and their Related
Persons with respect to any matters relating to the Private Label Credit Card
Program, the PLCC Receivables and/or the Private Label Credit Card
Infrastructure.

4. Reporting Regarding Private Label Credit Card Program. Each PLCC Party shall,
and shall cause each of its Subsidiaries to, provide each Agent and their
Related Persons with the following information and materials:

(a) Monthly Reporting. Each Fiscal Month, as soon as available and in any event
within ten (10) days after the end of the Fiscal Month (or such other times as a
Borrowing Base Certificate may be delivered pursuant to the Credit Agreement),
the following information, in each case, consistent with the reporting delivered
to each Agent on or before the date hereof, and otherwise in form and substance
reasonably satisfactory to the Control Agent:

(i) An updated Portfolio Data Spreadsheet, reflecting Private Label Credit Card
Program data through the end of the most recently ended Fiscal Month and data
for the prior twelve (12) months (which Portfolio Data Spreadsheet shall
include, without limitation, a summary of new accounts, credit approvals, gross
sales, returns and fees and interest);

(ii) An updated Application Data Spreadsheet, reflecting Private Label Credit
Card Program data through the end of the most recently ended Fiscal Month and
data for the prior twelve (12) months;

(iii) An updated Credit Statistics Spreadsheet, reflecting Private Label Credit
Card Program data through the end of the most recently ended Fiscal Month and
data for the prior twelve (12) months (which report shall include, without
limitation, a summary of net sales (with a comparison sales summary for credit
cards of major credit card issuers), outstanding account balances, new accounts
write-off analysis, and an aging of PLCC Receivables);

(iv) An updated Population Stability Spreadsheet, reflecting (A) distribution of
Private Label Credit Card Program customer population by same score bands as
Private Label Credit Card Program applicant population and (B) average credit
line for Private Label Credit Card Program customer by applicant score band, in
each case, reflecting Private Label Credit Card Program data through the end of
the most recently ended Fiscal Month and data for the prior twelve (12) months
(or, in the event that continuous score band data is not available for a
complete twelve (12) month period, updated Population Stability Spreadsheets,
reflecting such data for each applicable score band in effect during such twelve
(12) month period);

 

4



--------------------------------------------------------------------------------

(v) A monthly Collections Activity Report, setting forth the following
information with respect to the Private Label Credit Card Program:

(1) number of outbound phone attempts (including automated dialer, manual dial,
and interactive voice response); and

(2) number of inbound calls received, and collections production statistics
(including numbers for responsible party contacts, promises, kept promises, and
kept promise average payment size);

(vi) A monthly report, setting forth the percentage of abandoned calls to any
customer service center with respect to the Private Label Credit Card Program
for the most recently ended Fiscal Month; and

(vii) A report of credit card disputes showing the total number of accounts in
dispute, the amount in dispute and the number of days the dispute has been
outstanding.

(b) Quarterly Reporting. On a quarterly basis, as soon as available and in any
event within thirty (30) days after the end of each Fiscal Quarter, the
following information, in each case, consistent with the reporting delivered to
the Agents on or before the date hereof, and otherwise in form and substance
reasonably satisfactory to the Agents:

(i) An updated Final Reserve Report, reflecting Private Label Credit Card
Program data through the end of the most recently ended Fiscal Quarter and for
the prior four (4) Fiscal Quarters (which report shall set forth, without
limitation, delinquent balances and a calculation of reserves established on
account of PLCC Receivables);

(ii) A current Master File Extract, reflecting Private Label Credit Card Program
data at the end of the calendar month closest to the most recently ended Fiscal
Quarter;

(1) An updated AMBS (Account Base Segment), reflecting Private Label Credit Card
Program data as of the end of the calendar month closest to the most recently
ended Fiscal Quarter;

(2) An updated AMHB (Behavior History—Statement Data), reflecting Private Label
Credit Card Program data for the most recently ended calendar month closest to
the most recently ended Fiscal Quarter; and

(3) An updated AMPS (Account Plan Segment—Charge-Off Data), reflecting Private
Label Credit Card Program data for the most recently ended calendar month
closest to the most recently ended Fiscal Quarter.

(c) Additional Reporting. Promptly upon the occurrence of the same, and as may
be requested by either Agent or its Related Persons, provide both Agents and
their Related Persons with:

(i) written copies of any material changes (which shall include, without
limitation, any such changes that could reasonably be expected to affect the
credit quality or the economic or realizable value of the Private Label Credit
Card Program) to any Credit Policy or Procedures relating to the Private Label
Credit Card Program;

 

5



--------------------------------------------------------------------------------

(ii) written copies of any material changes to the risk management strategies or
criteria relating to the Private Label Credit Card Program;

(iii) written copies of any changes to Reserves Policy or Level relating to
Private Label Credit Card Program;

(iv) notice, together with any relevant written information, of any material
compliance issues relating to the Private Label Credit Card Program; and

(v) any other information or reports reasonably requested by either Agent.

(d) From time to time on each date that the representations and warranties under
the Credit Agreement are made or deemed to be made, the PLCC Parties hereby
represent and warrant to the Agents that each payment made in respect of PLCC
Receivable is processed by the PLCC Parties on a daily basis and posted by the
PLCC Parties to the relevant PLCC Receivable account on the next calendar day
after such payment is received by the PLCC Parties.

(e) All reports furnished above shall be clear of all personal information
(name, address, social security number, date of birth, etc.) and shall be
delivered with all relevant copy books for the associated files.

5. Certain Events. In addition to, and without limiting the other rights
provided herein,

(a) At any time that (i) an Event of Default has occurred and is continuing
under either Financing Arrangement, or (ii) Availability shall have been less
than twenty percent (20%) of the Maximum Borrowing Availability (without giving
effect to the Term Loan Push Down Reserve or Term Loan Reserve Amount) for a
period of at least five (5) consecutive days (an “Availability Trigger Event”),
the PLCC Parties shall assist and cooperate in good faith with the Control Agent
and any of its Related Persons in the Control Agents’ efforts to, at the written
election of the Control Agent, (A) perform a high level evaluation of program
functionality (e.g. identifying systems and processes, high level process flows
and data mapping and including a collections file) and/or (B) plan for the
potential conversion of the Private Label Credit Card Program (including the
Private Label Credit Card Infrastructure) from a program administered by the
PLCC Parties to a program administered by the Control Agent or its designee
(which may be an Affiliate of the Control Agent), or for such other
administration of the Private Label Credit Card Program as the Control Agent may
determine, including providing each Agent and their Related Persons with updated
information of the type specified in Section 4 hereof, with such frequency as
may reasonably be requested by such Control Agent.

The provisions of this Section 5(a) may, at the election of the Control Agent,
involve some or all of the following steps:

(i) identification of a transition manager which could be appointed by the
Control Agent in order to manage the Private Label Credit Card Program; and

(ii) receipt of file copybooks including receivables and collections, with
recovery files for relevant accounts.

 

6



--------------------------------------------------------------------------------

(b) At any time that (i) an Event of Default has occurred and is continuing
under either Financing Arrangement, or (ii) Availability shall have been less
than twenty percent (20%) of the Maximum Borrowing Availability (without giving
effect to the Term Loan Push Down Reserve or Term Loan Reserve Amount) for a
period of at least five (5) consecutive days, the PLCC Parties shall assist and
cooperate in good faith with the Control Agent and any of its Related Persons in
the Control Agent’s efforts to, at the written election of the Control Agent,
(A) provide an in-depth evaluation of program functionality (e.g. identifying
systems and processes, detailed process flows and data mapping, and the creation
and testing of a collections file to be dialed by the Control Agent onto a
system provided by the Control Agent), and/or (B) provide enhanced monitoring of
the Private Label Credit Card Program by the Control Agent, and/or (C) provide
enhanced planning for the conversion of the Private Label Credit Card Program
(including the Private Label Credit Card Infrastructure) from a program
administered by the PLCC Parties to a program administered by the Control Agent
or its designee (which may be an Affiliate of the Control Agent), including
circuit or “VPN” connectivity implementation, building of software architecture
on the Control Agent’s system, and file transfer activities, collection file
integration, additional reporting on daily settlement activities and PLCC
Receivables and a full and complete evaluation of the PLCC Parties processes and
compliance to assess and review weaknesses and other deficiencies in the Private
Label Credit Card Infrastructure and development of a remediation plan around
identified vulnerabilities.

(c) At any time that an Event of Default has occurred and is continuing under
either Financing Arrangement, the PLCC Parties shall, at the written election of
the Control Agent, assist and cooperate in good faith with the Control Agents
and any of its Related Persons in Control Agent’s efforts to implement the full
conversion of the Private Label Credit Card Program (including the Private Label
Credit Card Infrastructure) from a program administered by the PLCC Parties to a
program administered by the Control Agent and its Related Persons, including the
administration and operation by the Control Agent and its Related Persons of the
Private Label Credit Card Program.

(d) Any election of the Control Agent hereunder may be rescinded and revoked by
the Control Agent upon written notice to the PLCC Parties, and such revocation
shall be effective upon receipt of such written notice.

6. Allocation of Collections of PLCC Receivables. In the event of collection of
payments or other remittances in respect of PLCC Receivables from the account
debtors thereunder, the Credit Parties and the Agents agree that such payments
or other remittances will be allocated first to those PLCC Receivables of such
account debtor, if any, which constitute Collateral under the Credit Agreement
and second, to those PLCC Receivables of such account debtor, if any, which do
not constitute Collateral under the Credit Agreement.

7. Further Assurances. Promptly upon request by either Agent, the PLCC Parties
shall (and shall cause each of their Subsidiaries to) take such additional
actions and execute such documents as such Agent may reasonably require from
time to time in order to carry out more effectively the purposes of this
Agreement (as determined by the Agents) and (ii) to better assure, convey,
grant, assign, transfer, preserve, protect and confirm to the Agents and the
Lenders and other Secured Parties the rights granted or now or hereafter
intended to be granted under this Agreement.

8. Expenses; Indemnification by the Credit Parties.

(a) The Credit Parties agree to pay or reimburse upon demand each of the Agents
for all reasonable out-of pocket costs and expenses incurred by such Agent, its
designee, and each of its Related Persons, in connection with the matters
contemplated herein (including, without limitation, the review and analysis of
reports provided by the PLCC Parties hereunder), in each case including Attorney

 

7



--------------------------------------------------------------------------------

Costs of such Agent and its Related Persons; provided, however, that at any time
(i) after the occurrence and during the continuation of an Event of Default
under either of the Financing Arrangements, or (ii) following the occurrence of
an Availability Trigger Event, the Credit Parties agree to pay or reimburse upon
demand each of the Agent for all costs and expenses incurred by such Agent, its
designee, or any of its Related Persons, in connection with the matters
contemplated herein, in each case including Attorney Costs of such Agent and its
Related Persons and internally generated and/or allocated costs and expenses of
such Agent and its Related Persons.

(b) Without limiting Section 9.6 of the Financing Arrangements or the provisions
of any other Loan Document (as such term is defined in each of the Financing
Arrangements), each Credit Party agrees, jointly and severally to indemnify,
hold harmless and defend each Agent, each Lender and each of their respective
Related Persons (each such Person being an “Indemnitee”) from and against all
Liabilities that may be imposed on, incurred by or asserted against any such
Indemnitee (other than as a result of such Indemnitee’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final non-appealable judgment or order) in any matter relating to or arising out
of, in connection with or as a result of (i) this Agreement, (ii) the Private
Label Credit Card Program and/or the Private Label Credit Card Infrastructure
(including any such claim relating to security breaches, disclosure or release
of data (including personal data of any card holder) or similar breaches
relating thereto) or (iii) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing.

9. Miscellaneous.

(a) The parties hereto desire and intend that this Agreement survive and persist
after the commencement and during the continuation of any Insolvency Proceeding.

(b) The parties hereto agree and acknowledge that monetary damages may be an
inadequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce or prevent any violations of the provisions of this Agreement.

(c) Neither the terms hereof, nor any action or inaction by either Agent or any
of their Related Persons pursuant to this Agreement shall be deemed to be an
assumption by either Agent or any Related Person of any obligation under the
Private Label Credit Card Agreements and neither the Agents nor any Related
Person shall have any obligation to any Person under any such Private Label
Credit Card Agreement. The provisions hereof shall inure to the benefit of the
Agents and their Related Persons, but shall not bind or obligate the Agents or
their Related Persons to take any action or assume any responsibilities.

(d) Neither of the Agents nor any of their Related Persons shall be liable for
any action taken or omitted to be taken by any of them hereunder or in
connection with the Private Label Credit Card Program, and each PLCC Party
(other than Talbots Bank to the extent prohibited by any Requirement of Law)
hereby waives and shall not assert any right, claim or cause of action based
thereon, except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of such Agent or, as the case may be, such
Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein.

(e) This Agreement and the rights and obligations of the parties hereto and
thereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.

 

8



--------------------------------------------------------------------------------

(f) Any legal action or proceeding with respect to this Agreement may be brought
in the courts of the State of New York located in the City of New York, Borough
of Manhattan, or the courts of the United States of America for the Southern
District of New York and, by execution and delivery of this Agreement, each
party hereto hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The parties to
this Agreement hereby irrevocably waive any objection, including any objection
to the laying of venue or based on the grounds of forum non conveniens, that any
of them may now or hereafter have to the bringing of any such action or
proceeding in such jurisdictions.

(g) All notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Credit Party or an Agent, to the address, telecopier number or
telephone number specified for such Person as set forth in Section 9.2 of the
applicable Financing Arrangement; or

(ii) if to Talbots Bank, to the address, telecopier number or telephone number
specified for the Borrowers as set forth in Section 9.2 of the Credit Agreement.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Transmissions made by
electronic mail or E-Fax to the Agents shall be effective only (x) if such
transmission is delivered in compliance with procedures of such Agent applicable
at the time and previously communicated to the PLCC Parties and (y) if receipt
of such transmission is acknowledged by such Agent. Transmissions made by
electronic mail or E-Fax by the Agents shall be effective only (x) if such
transmission is delivered to an email address previously communicated to such
Agent by the PLCC Parties and (y) if receipt of such transmission is
acknowledged by a relevant PLCC Party.

(h) THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS AGREEMENT AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY. THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE. Each PLCC Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with this Agreement by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrowers specified in the Financing Arrangements (and shall be effective when
such mailing shall be effective, as provided therein).

(i) This Agreement shall constitute a “Loan Document” under and as defined in
each of the Credit Agreement and the Term Loan Agreement, and all obligations
(including cost and expense reimbursement obligations) included in this
Agreement shall constitute: (1) Obligations under the Credit Agreement and shall
be secured by the Collateral for such Obligations, and (2) “Obligations” (as
such term is defined in the Term Loan Agreement) under the Term Loan Agreement
and shall be secured by the “Collateral” (as such term is defined in the Term
Loan Agreement) for such “Obligations” (as such term is defined in the Term Loan
Agreement).

 

9



--------------------------------------------------------------------------------

(j) This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, and all such counterparts shall together
constitute one and the same Agreement. Delivery of an executed signature page of
this Agreement by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart thereof.

(k) The headings in this Agreement are included herein for convenience only, and
shall not constitute a part of this Agreement for any other purpose, and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.

(l) This Agreement may not be amended, modified or changed in any respect except
by an agreement in writing signed by the parties hereto. No waiver of any
provision of this Agreement, nor consent to any departure by any party herefrom,
shall in any event be effective unless the same shall be in writing and signed
by the parties hereto. No course of dealing among the PLCC Parties and the
either Agent, the Lenders, or any of their respective Related Persons and no act
or failure to act from time to time on the part of any party shall constitute a
waiver, amendment or modification of any provision of this Agreement or any
right or remedy under this Agreement or under applicable laws.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date set forth
above.

 

THE PLCC PARTIES: THE TALBOTS, INC. By:   /s/ Michael Scarpa Name:   Michael
Scarpa Title:   Chief Operating Officer & Chief Financial Officer
TALBOTS CLASSICS FINANCE COMPANY, INC. By:   /s/ Richard T. O’Connell, Jr. Name:
  Richard T. O’Connell, Jr. Title:   Vice President THE TALBOTS GROUP, LIMITED
PARTNERSHIP By:   /s/ Michael Scarpa Name:   Michael Scarpa Title:   Vice
President TALBOTS CLASSICS, INC. By:   /s/ Richard T. O’Connell, Jr. Name:  
Richard T. O’Connell, Jr. Title:   Vice President TALBOTS IMPORT, LLC By:   /s/
Richard T. O’Connell, Jr. Name:   Richard T. O’Connell, Jr. Title:   Vice
President



--------------------------------------------------------------------------------

 

BIRCH POND REALTY CORPORATION By:   /s/ Richard T. O’Connell, Jr. Name:  
Richard T. O’Connell, Jr. Title:   Vice President

 

TALBOTS (CANADA), INC. By:   /s/ Richard T. O’Connell, Jr. Name:   Richard T.
O’Connell, Jr. Title:   Vice President

 

TALBOTS (CANADA) CORPORATION By:   /s/ Richard T. O’Connell, Jr. Name:   Richard
T. O’Connell, Jr. Title:   Vice President

 

TALBOTS CLASSICS NATIONAL BANK By:   /s/ Michael Scarpa Name:   Michael Scarpa
Title:   President



--------------------------------------------------------------------------------

 

REVOLVING AGENT:

GENERAL ELECTRIC CAPITAL

CORPORATION

By:   /s/ Mark J. Forti Name:   Mark J. Forti Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

 

TERM AGENT:

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:   /s/ Adam D. Salter Name:   Adam D. Salter Title:   Managing Director